Citation Nr: 1410848	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-14 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected pelvic adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO continued a noncompensable evaluation of the Veteran's service-connected pelvic adhesions.  

In May 2013, the Veteran testified at a Board hearing before the undersigned at the Board's offices.  A transcript of that hearing has been associated with the record.  

In June 2013, the Veteran, through her representative, submitted a statement wherein she clarified that she desired to claim service connection for ulcerative interstitial cystitis and gall bladder cholecystectomy, secondary to her service-connected hysterectomy; service connection for deep vein thrombosis; service connection for metastatic tumors on her spine, secondary to her service-connected cervical cancer; and increased evaluations for her service-connected posttraumatic stress disorder (PTSD) and right thumb arthrodesis.  As these claims have not yet been adjudicated by the agency of original jurisdiction (AOJ), they are not properly before the Board at this time.  Accordingly, those claims are referred to the AOJ for appropriate action.

The issue of entitlement to a rating in excess of 10 percent for pelvic adhesions is REMANDED to the RO via the Appeals Management Center (AMC); and is discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran's pelvic adhesions are manifested by pain, requiring continuous treatment.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for pelvic adhesions have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.116, Diagnostic Code 7614 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Pelvic adhesions are rated under 38 C.F.R. § 4.116, Diagnostic Code (DC) 7614.  Under that DC, symptoms that do not require continuous treatment are rated as noncompensable; symptoms that require continuous treatment are rated at 10 percent disability; and symptoms not controlled by continuous treatment are rated at 30 percent disabling.  38 C.F.R. § 4.116, DC 7614 (2013).

The Veteran's VA treatment records reveal that she underwent a total abdominal hysterectomy after having been found to have endometrial cancer in 2001.  Since that time, she has complained of persistent pelvic and lower abdominal pain and in March 2006 was found to have extensive pelvic adhesions.  Service connection for pelvic adhesions was subsequently awarded.  A VA examination was conducted in October 2009, the report of which notes the Veteran's complaints of recurrent frequent lower pelvic discomfort and indicated that she was being treated with pain medication.  During her 2013 hearing, the Veteran asserted that she continued to experience pelvic pain, for which she has been prescribed pain medication.  The Veteran's VA treatment records also show frequent complaints of pelvic pain.  

In light of the testimony regarding her symptomatology and treatment therefore and the medical evidence indicating pain management related to the pelvic adhesions, the Veteran is entitled to at least the minimum 10 percent rating under DC 7614, based on continuous treatment to control her chronic pelvic pain secondary to her pelvic adhesions.  38 C.F.R. § 4.116, DC 7614.  The Board will consider the question of entitlement to a rating in excess of 10 percent in the REMAND below.
.  


ORDER

Entitlement to an increased disability rating of 10 percent for service-connected pelvic adhesions is granted.


REMAND

It is unclear from the current record whether the Veteran's symptoms are controlled by continuous treatment.  Accordingly, a new VA examination and opinion is required.  

In July 2013, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  VA is required to obtain records related to that award.  The issue of entitlement to TDIU has been raised by the Veteran as part of the increased rating matter on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The agency of original jurisdiction (AOJ) should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  The AOJ should ask the Veteran to complete a formal application for TDIU.

3.  After action requested in paragraphs 1 is completed, the AOJ should schedule the Veteran for a VA examination in connection with the issue of entitlement to a rating in excess of 10 percent for service-connected pelvic adhesions.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

The examiner should provide an opinion as whether the Veteran's symptoms from pelvic adhesions are, or are not, controlled by continuous treatment.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner should provide an opinion as to whether the Veteran's service connected disabilities would prevent her from securing or following substantially gainful employment (i.e., more than marginal employment) consistent with her education and occupational experience.  (In addition to pelvic adhesions, the Veteran is service connected for migraines, PTSD, a partial hysterectomy, and right thumb arthrodesis.)  

Reasons should be given for all opinions.  The examiner should include reference to relevant lay and medical evidence.  This should include a discussion of the Veteran's reports regarding the continued nature of her pelvic pain and impact of her service-connected disabilities on her employability.

3.  The AOJ should adjudicate whether the Veteran is entitled to TDIU.   

4.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) (including consideration of entitlement to TDIU, if not granted) and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


